Citation Nr: 0024610	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
a fractured left pelvis bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962 and from June 1962 to January 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the issue on appeal.


REMAND

The Board has examined the evidence of record and notes that 
the report of hospitalization from August 16, 1996, to August 
19, 1996, is incomplete.  At least one page of that report is 
not of record.  Furthermore, as that hospitalization was the 
result of the veteran's fractured left pelvis bone, which is 
the subject of this claim, the Board feels that a complete 
report, as well as the complete records of that 
hospitalization should be obtained and associated with the 
record on appeal.

The Board also notes that the veteran, at his hearing before 
the undersigned, stated that a Dr. Holt (or possibly a Dr. 
Pinchback) had stated that the fractured left pelvic bone was 
the result of the bone harvest for the veteran's cervical 
spine fusion.  There is no such opinion of record.  Where a 
veteran has put VA on notice that relevant evidence may exist 
or could be obtained which would make the claim plausible and 
such evidence has not been submitted, then the application 
for benefits is incomplete and VA has an obligation under 
38 U.S.C.A. § 5103(a) to notify the claimant of the evidence 
necessary to complete the application.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Graves v. Brown, 8 Vet. App. 522 (1996).  Therefore, the 
Board feels that the veteran should be provided the 
opportunity to obtain such an opinion and submit it.

The Board makes no finding as to whether or not this claim is 
well grounded.  As the record before the Board is incomplete, 
the Board feels that a decision as to whether or not the 
claim is well grounded is premature as the records being 
sought in this remand may have some bearing upon the well 
groundedness of the claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the complete 
records of the veteran's hospitalization 
from August 16, 1996, to August 19, 1996, 
as well as a complete hospitalization 
summary of that hospitalization.

2.  The veteran should be informed that 
there is no opinion from either Dr. 
Pinchback or Dr. Holt of record which 
relates his fracture of the pelvis to the 
bone harvested for his cervical spine 
fusion.  He should be provided the 
opportunity to obtain such an opinion and 
submit it to VA.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested action.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


